DETAILED ACTION
	The instant application is a national stage entry of PCT/JP2017/040017, filed 07 November 2017.
	The preliminary amendment filed 05 May 2020 is acknowledged. Claims 1-20 are pending in the current application. Claims 1-4 are withdrawn as being drawn to a non-elected invention, see below. Claims 5-20 are examined on the merits herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II, claims 5-20 in the reply filed on 10 November 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Applicant’s election of ipragliflozin in the reply filed on 10 November 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
To expedite prosecution of the instant application, the election of species has been withdrawn.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over Leslie (US2011/0065658, cited in IDS submitted 05 May 2020) in view of Patel et al. (Indian Journal of Clinical and Experimental Ophthalmology, April-June 2017, vol. 3, no. 2, pp. 142-146, cited in PTO-892), and further in view of Sumino et al. (The Lancet, 1999, vol. 354, p.650, cited in PTO-892).
	Leslie teaches a method for treating hyperuricemia in a mammal comprising administering to the mammal a therapeutically effective amount of a sodium glucose transporter 2 (SGLT2) inhibitor (claim 1). Leslie teaches the mammal is human (claim 2). Leslie teaches exemplary SGLT2 inhibitors include 
	Leslie does not expressly disclose treating retinal disease (examined claim 5).
	Patel et al. found a statistically significant correlation exists between serum uric acid level and severity of age-related macular degeneration (abstract). In particular, patients with neovascular age-related macular degeneration (ARMD) had higher serum uric acid levels. Patel et al. also found serum levels were higher in males compared to females. Patel suggests females may excrete uric acid via estrogen (p.145, first para). 
	Sumino teaches treatment with estrogen significantly reduced serum uric acid in postmenopausal women with hyperuricemia (fourth para). Sumino teaches another study where estrogen therapy also lowered serum uric acid in trans-sexual men, suggesting estrogen enhances uric acid excretion. Sumino teaches reducing the effect of hyperuricemia could be beneficial to the cardiovascular system (last para).
	The recitation “treating” is broadly and reasonably interpreted as including amelioration of any symptoms associated with retinal disease not caused by high blood sugar. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer an SGLT2 inhibitor to a non-diabetic patient having retinal disease (this reads on treating a retinal disease not caused by high blood sugar). One would have been motivated to administer an SGLT2 inhibitor to a patient having retinal disease because Patel et al. teach neovascular ARMD is strongly associated with high serum levels of uric acid, and Leslie teaches SGLT2 inhibitors lowers serum levels of uric acid (ARMD reads on retinal disease not caused by high blood sugar, also see claims 8 and 10). 
prima facie case of obviousness exists.”. 
	One would have had a reasonable expectation of success because Patel suggests females are less likely to suffer from neovascular ARMD due to estrogen-mediated excretion of uric acid. This teaching is further corroborated by Sumino et al., who found estrogen treatment reduced serum uric acid levels in postmenopausal women. In addition, Sumino suggests reducing serum uric acid levels could be beneficial to treating the cardiovascular system. In other words, the teaching by Patel and Sumino suggests decreasing uric acid ameliorates neovascular retinal disease. The ordinary artisan would have also had a reasonable expectation of success in treating neovascular retinal disease because SGLT2 inhibitors successfully lowered serum uric acid levels, a symptom statistically significantly associated with patients having retinal disease. 
	Both Patel and Sumino strongly suggest hyperuricemia is linked to cardiovascular diseases, and lowering serum uric acid levels will ameliorate their harmful effects on the cardiovascular system. While not all patients with neovascular ARMD will necessarily suffer from hyperuricemia, the skilled artisan would have been motivated to administer the SGLT2 inhibitor to them nonetheless, to guard against the detrimental effects on the retina of elevating levels of uric acid.  
	Treating patients with neovascular ARMD and hyperuricemia represents a species or subpopulation of the examined claim population. As explained above, the skilled artisan would have been motivated to administer an SGLT2 inhibitor to patients with neovascular ARMD and hyperuricemia to lower serum uric 
	Thus, the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 

Conclusion
	In view of the rejections to the pending claims set forth above, no claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326. The examiner can normally be reached M/W/F: 11:30am-6:30pm, T/R: 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/BAHAR CRAIGO/
Primary Examiner
Art Unit 1623